 


109 HR 4214 IH: Reforming Amtrak’s Inefficient Lines Act of 2005
U.S. House of Representatives
2005-11-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4214 
IN THE HOUSE OF REPRESENTATIVES 
 
November 2, 2005 
Mr. Sessions (for himself, Mr. Wilson of South Carolina, and Mrs. Blackburn) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To provide for certain cost cutting measures for Amtrak. 
 

1.Short titleThis Act may be cited as the Reforming Amtrak’s Inefficient Lines Act of 2005. 
2.FindingThe Congress finds that— 
(1)according to data from Amtrak’s Monthly Performance Report for October, 2004, the 5 Amtrak trains that have lost the most money (the Southwest Chief, California Zephyr, Empire Builder, Coast Starlight, and Silver Star) have accounted for losses of $274,500,000 during fiscal year 2004; 
(2)during the last 35 years, Congressional funding support for Amtrak has amounted to roughly $29,000,000,000; 
(3)President Clinton signed into law the Amtrak Reform and Accountability Act of 1997, which required Amtrak to operate without Federal subsidies after December, 2002; and 
(4)according to the Department of Transportation’s Inspector General, eliminating sleeper cars, dining cars, onboard entertainment, lounge seating, checked bag service, and food and beverage service on Amtrak’s long-distance routes could save between $75,000,000 and $158,000,000 per year in operating costs and avoid an additional $79,000,000 in planned annual capital expenditures, which would result in savings of between $375,000,000 and $790,000,000 in operating expenditures and $395,000,000 in avoidable planned capital expenditures over 5 years. 
3.Cost cutting measuresNot later than 1 year after the date of enactment of this Act, Amtrak shall— 
(1)discontinue service on the Southwest Chief, California Zephyr, Empire Builder, Coast Starlight, and Silver Star routes; 
(2)discontinue food and beverage service unless the revenues from such service exceed the cost of providing the service, including labor costs associated with providing the service, as required by section 24305(c)(4) of title 49, United States Code; and 
(3)eliminate sleeper cars, dining cars, lounge seating, checked baggage service, and onboard entertainment.  
 
